PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-4494


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

ANDRACOS MARSHALL, a/k/a Draco,

                    Defendant – Appellant.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:13-cr-00492-DKC-3)


Argued: May 11, 2017                                      Decided: September 25, 2017


Before AGEE, KEENAN, and HARRIS, Circuit Judges.


Motion denied by published opinion. Judge Agee wrote the opinion, in which Judge
Keenan and Judge Harris joined.


ARGUED: Marvin David Miller, LAW OFFICES OF MARVIN D. MILLER,
Alexandria, Virginia, for Appellant. Evan Thomas Shea, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee. ON BRIEF: Rod J.
Rosenstein, United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.
AGEE, Circuit Judge:

       After Andracos Marshall was convicted of various crimes at trial, the Government

initiated forfeiture of his substitute assets. In response to the Government’s motion, the

district court entered an order of forfeiture. Marshall now petitions this Court to release

the subject assets so that he may hire appellate counsel of his choice for the appeal of his

criminal convictions. We deny his motion for the reasons stated below.



                                                 I.

       The Government filed a sealed criminal complaint against Marshall on January 3,

2014, in the United States District Court for the District of Maryland. On February 24th,

the Government filed its first superseding indictment, charging Marshall and three others

with several crimes, including conspiracy to distribute a controlled substance, possession

of a controlled substance with intent to distribute, and conspiracy to commit money

laundering. The first superseding indictment also included a forfeiture allegation, which

stated that the Government would seek the forfeiture of substitute assets if the property

derived from Marshall’s alleged criminal actions could not be found. On November 5,

2015, the Government filed a Bill of Particulars providing notice that it intended to seek

the forfeiture of approximately $59,000 from Marshall’s National Institutes of Health

Federal Credit Union account upon his conviction. 1 However, the Bill did not indicate



       1
          At some point prior to this filing, the Government placed a hold on the funds in the
credit union account, although the date is not readily discernible from the district court’s docket.


                                                 2
whether the Government classified the credit union funds as assets derived from the

crimes or substitute assets. 2

       On January 4, 2016, the Government filed a second superseding indictment,

charging Marshall with the same crimes as the first superseding indictment but removing

his co-defendants as a result of their guilty pleas. This later indictment included a

forfeiture allegation as before but this time listed the $59,000 in Marshall’s credit union

account as property to be forfeited under § 853(a) and alleged that Marshall was

responsible for at least $108 million of criminally-obtained proceeds.

       After a ten-day trial, the jury found Marshall guilty on all counts. The court set

sentencing for June 6, 2016, but the proceeding was later rescheduled for June 13th.

       On June 10th, the Government filed a motion for order of forfeiture seeking a

$108 million judgment. The district court then continued the sentencing hearing to July

13, 2016, because Marshall had not timely received the Government’s sentencing

memorandum. In addition, because the Government did not file the motion for order of

forfeiture until three days before the previously scheduled sentencing date, the court

instructed the parties to file briefs addressing the effect of the Government’s delay on the

forfeiture proceedings.     In its brief, where it urged the court to proceed with the

forfeiture, the Government stated the following:


       2
          If a defendant is convicted of certain felonies, 21 U.S.C. § 853(a) provides for the
forfeiture of property connected to the crime. If the tainted property is no longer available,
§ 853(p) allows for the forfeiture of substitute property. The Government’s forfeiture claims in
both superseding indictments were based on these statutes. The Bill of Particulars did not cite to
a specific forfeiture statute.


                                                3
               In this case, the indictments provided notice [of the forfeiture] as
       required by [Federal] Rule [of Criminal Procedure] 32.2. Consequently,
       the defendant received notice that the government was seeking a money
       [judgment] in the amount of $108,000,000.00. In spite of being on notice
       of the forfeiture, the defendant did not invoke his right to request a hearing
       at any time after the verdict. The government did not submit a motion for
       forfeiture with proposed order until the last business day prior to the
       sentencing date. As a result the court did not enter a preliminary order of
       forfeiture as soon as practicable after verdict or before sentencing [as
       required by Rule 32.2].

ECF No. 358, at 4 (emphasis added). 3 Ultimately, the district court entered an order of

forfeiture in the amount of $51,300,000 against Marshall at the sentencing hearing on

July 13, 2016. The order did not specifically mention the $59,000 in Marshall’s credit

union account.

       Two days later, Marshall filed a motion in the district court to release the funds in

the credit union account for use in his appeal. He requested that the district court permit

him to access those funds because they were not a specified part of the forfeiture order.

On August 9th, the Government filed a motion for a second order of forfeiture,

specifically requesting the forfeiture of the funds in Marshall’s credit union account and

classifying them as substitute assets under § 853(p). The district court granted the motion

on August 12th. Marshall subsequently filed a motion to stay the court’s second order of

forfeiture pending appeal, and the district court granted the motion.

       After the district court entered the second forfeiture order, Marshall filed a

separate motion in this Court to use his untainted funds—the $59,000 in the credit union

account—to hire appellate counsel and a motion to suspend appellate proceedings until

       3
           “ECF” refers to the online docket of the district court.


                                                   4
the Court ruled on his motion for funds. 4 We granted the motion to stay, ordered briefing

limited to the motion to use funds and heard oral argument. Marshall’s motion to use

funds is now ripe for decision. 5



                                               II.

       On appeal, Marshall argues that the Constitution requires the release of substitute

assets forfeited by a defendant after conviction if the funds are needed for appellate

representation. He also contends that the Government violated Federal Rule of Criminal

Procedure 32.2 by waiting several months after the verdict before seeking forfeiture of

the credit union funds as substitute assets. We address each issue in turn below.

                                               A.

                                               1.

       Criminal defendants have no federal constitutional right to an appeal, only a

statutory right. Jones v. Barnes, 463 U.S. 745, 751 (1983) (“There is, of course, no

constitutional right to an appeal . . . .”); Griffin v. Illinois, 351 U.S. 12, 18 (1956) (“It is

true that a State is not required by the Federal Constitution to provide appellate courts or

a right to appellate review at all.”); see 28 U.S.C. §§ 1291–1296 (providing for appeals in




       4
          Marshall filed a notice of appeal of his underlying conviction and sentence on August 9,
2016. That appeal is not now before us.
        5
          The parties’ briefing on this motion appears to address a mixture of the motion in this
Court and an appeal of the district court’s denial of Marshall’s motion to release funds for his
appeal. Our decision resolves the motion before this Court and renders any appeal of the district
court’s denial of the motion to use funds moot.


                                                5
the federal court system). 6 They do, however, have a constitutional right to appellate

counsel when appellate review is available as a matter of right. In Miller v. Smith, 115

F.3d 1136, 1139–41 (4th Cir. 1997) (en banc), we provided an extensive discussion of the

rights available to defendant-appellants in that circumstance. The foundation of the right

to appellate counsel rests on Griffin, where the Supreme Court held that the Equal

Protection and Due Process Clauses of the Fourteenth Amendment require states to

provide indigent defendants with copies of their trial transcripts for appellate purposes.

351 U.S. at 16, 18–19. Then, in Douglas v. California, 372 U.S. 353, 355–56 (1963), the

Court relied on Griffin in recognizing that indigent defendants have a right to appellate

counsel under the Fourteenth Amendment. The Court limited that right in Ross v. Moffitt,

417 U.S. 600, 610, 612, 619 (1974), holding that equal protection and due process do not

require states to provide counsel to indigent defendants for discretionary appellate view.

Finally, in Evitts v. Lucey, 469 U.S. 387, 396 (1985), the Court held that defendants are

entitled to effective assistance of counsel on appeal.

                                             2.

       Significantly, the Supreme Court has never held that defendants enjoy the right to

counsel of choice on appeal. But even assuming arguendo that Marshall does have that

right, and further assuming that the right to appellate counsel of choice mirrors the Sixth




       6
         We have omitted internal quotation marks, alterations, and citations throughout this
opinion, unless otherwise noted.


                                              6
Amendment right to trial counsel of choice, the Supreme Court has plainly foreclosed

Marshall’s request to use his forfeited funds to hire appellate counsel. 7

       First, in Caplin & Drysdale, Chartered v. United States, 491 U.S. 617 (1989), the

Supreme Court addressed the issue of whether a defendant may use tainted funds (i.e.,

those assets connected to the crimes charged) forfeited after conviction to pay his trial

counsel’s accumulated fees. 8       Specifically, the Supreme Court granted certiorari to

determine whether the forfeiture statute “infringes on criminal defendants’ Sixth

Amendment right to counsel of choice, and upsets the ‘balance of power’ between the

Government and the accused in a manner contrary to the Due Process Clause of the Fifth

Amendment.” Id. at 623–24.

       The Court began by reaffirming the longstanding principle that “impecunious

defendants [do not] have a Sixth Amendment right to choose their counsel.” Id. at 624.

Although criminal defendants have the “right to adequate representation,” those

defendants “who do not have the means to hire their own lawyers have no cognizable

complaint so long as they are adequately represented by attorneys appointed by the


       7
           The Supreme Court has recognized a right to trial counsel of choice under the Sixth
Amendment. United States v. Gonzales-Lopez, 548 U.S. 140, 144 (2006) (“We have previously
held that an element of [the Sixth Amendment right to assistance of counsel] is the right of a
defendant who does not require appointed counsel to choose who will represent him.”). Any
right to appellate counsel of choice, if it were deemed to exist, is coextensive with the right to
trial counsel of choice, at best. See Caplin & Drysdale, Chartered v. United States, 491 U.S.
617, 628 (1989) (recognizing that “there is no . . . distinction between, or hierarchy among,
constitutional rights”). In any event, we only assume a right to appellate counsel of choice and
specifically do not decide that question here.
         8
           Although the Caplin & Drysdale defendant filed a motion to use the forfeited funds
prior to his conviction, he later entered into a plea agreement with the Government, and the
district court denied the motion as moot. 491 U.S. at 621.


                                                7
courts.” Id. A criminal defendant does, however, have the right to choose counsel that

he “can afford to hire, or who is willing to represent the defendant even though he is

without funds.” Id. at 624–25. The Court then held that the Sixth Amendment does not

require the release of forfeited funds to pay for trial counsel postconviction because “[a]

defendant has no Sixth Amendment right to spend another person’s money for services

rendered by an attorney, even if those funds are the only way that that defendant will be

able to retain the attorney of his choice.” Id. at 626. Because the defendant’s forfeited

property was connected to the crime, title to the forfeited property vested in the

Government “at the time of the criminal act giving rise to forfeiture.” Id. at 627. The

Supreme Court succinctly stated its holding as to the defendant’s Sixth Amendment

claim: “It is our view that there is a strong governmental interest in obtaining full

recovery of all forfeitable assets, an interest that overrides any Sixth Amendment interest

in permitting criminals to use assets adjudged forfeitable to pay for their defense.” Id. at

631. The Court “therefore reject[ed] petitioner’s claim of a Sixth Amendment right of

criminal defendants to use assets that are the Government’s—assets adjudged forfeitable,

as [the defendant’s] were—to pay attorneys’ fees, merely because those assets are in their

possession.” Id. at 632. The Court then dismissed the appellant’s Fifth Amendment

argument with little discussion, holding that, “[e]ven if . . . the Fifth Amendment

provides some added protection not encompassed in the Sixth Amendment’s more

specific provisions, we find petitioner’s claim based on the Fifth Amendment

unavailing.” Id. at 633.



                                             8
       Subsequently, in Luis v. United States, 578 U.S. __, 136 S. Ct. 1083 (2016), the

Supreme Court resolved the question of whether the Government may freeze untainted

assets (i.e., those assets not connected to the crimes charged) pretrial that a defendant

needs to hire counsel of her choice. The Court answered that query in the negative. 9 In

doing so, the Court explained how the Sixth Amendment provides the “fundamental”

right to counsel of choice, id. at 1088–89, and rejected the Government’s “wish[] to

guarantee that . . . funds will be available later to help pay for statutory penalties

(including forfeiture of untainted assets) and restitution, should it secure convictions,” id.

at 1089. 10

       Initially, the Court focused on the character of Luis’ assets (“the property here is

untainted; i.e., it belongs to the defendant, pure and simple”), and distinguished those

assets from “a robber’s loot, a drug seller’s cocaine, a burglar’s tools, or other property

associated with the planning, implementing, or concealing of a crime.” Id. at 1090. In

those examples, “the defendant’s ownership interest is imperfect” in that the assets

“belong[] to the victim[ or the Government], not to the defendant.” Id. Luis’ assets,

however, were untainted, so title and ownership of those assets belonged to her. Id. That

factor—the untainted character of the assets—distinguished the holding in Caplin &

Drysdale because that case involved tainted assets, where the title to the assets vested in

       9
           A plurality of four Justices provided the relevant analysis, while Justice Thomas
concurred in the judgment only.
        10
           As in Caplin & Drysdale, the Supreme Court set out to address the defendant’s
constitutional objections under both the Fifth and Sixth Amendments. Luis, 136 S. Ct. at 1088.
However, because the Court found that restraint of Luis’ assets violated the Sixth Amendment, it
did not reach the Fifth Amendment question.


                                               9
the Government upon commission of the crime. 11 In other words, at the time of the

applicable forfeiture in Caplin & Drysdale, the defendant had no ownership interest and

no right of title in the subject assets, whereas the defendant in Luis did have such an

interest.

       Expanding upon the respective property interests of Luis and the Government, the

Court proceeded to balance those interests. The Court noted that its prior forfeiture cases,

including Caplin & Drysdale, established “that whether property is forfeitable or subject

to pretrial restraint under Congress’ scheme is a nuanced inquiry that very much depends

on who has the superior interest in the property at issue.” Id. at 1091. In Luis, the

Government’s interest in the property at issue was a contingent future interest, which

could vest only postconviction. Id. at 1092–93. Pretrial, however, Luis still owned the

property “free and clear.”      Id. at 1092.     Thus, in the pretrial context, Luis’ Sixth

Amendment right to counsel of choice outweighed “the Government’s contingent interest

in securing its punishment of choice (namely, criminal forfeiture) as well as the victims’

interest in securing restitution (notably, from funds belonging to the defendant, not the

victims).” Id. at 1093. Without diminishing the importance of the Government’s and

victims’ interests, the plurality noted that those interests did not “enjoy constitutional

protection” and were not as essential to an “effective criminal justice system” as the

defendant’s right to counsel of choice. Id. Thus, the Court “conclude[d] that [Luis] ha[d]

       11
           The Court also discussed its decision in United States v. Monsanto, 491 U.S. 600
(1989), released on the same day as Caplin & Drysdale, where the Court permitted the pretrial
restraint of tainted assets. Luis, 136 S. Ct. at 1091. The plurality concluded that, like Caplin &
Drysdale, Monsanto did not permit the pretrial restraint of Luis’ untainted assets. Id.


                                               10
a Sixth Amendment right to use her own innocent property to pay a reasonable fee for the

assistance of counsel” pretrial. Id. at 1096. 12

                                               3.

       To apply the principles from Caplin & Drysdale and Luis, we first observe that the

case at bar involves the restraint of untainted assets postconviction. While Caplin &

Drysdale addressed the restraint of tainted assets postconviction and Luis involved the

restraint of untainted assets pretrial, these cases taken together require the conclusion

that Marshall may not use his forfeited assets to hire appellate counsel.           Caplin &

Drysdale and Luis firmly establish that the right to use forfeited funds to pay for counsel

hinges upon ownership of the property at issue—here the credit union funds forfeited

after conviction as § 853(p) substitute assets. E.g., Luis, 136 S. Ct. at 1091 (explaining

that “whether property is forfeitable or subject to pretrial restraint under Congress’

scheme is a nuanced inquiry that very much depends on who has the superior interest in

the property at issue”).

       In general, if the defendant owns the property, he is entitled to use it for his

defense; if he does not own the property, he may not. Title in property connected to the

crime of conviction vests in the Government when the crime is committed. 21 U.S.C.

§ 853(c) (“All right, title, and interest in property [subject to criminal forfeiture] vests in

       12
          As previously mentioned, Justice Thomas concurred only in the judgment. Luis, 136 S.
Ct. at 1096 (Thomas, J., concurring in the judgment). Eschewing the plurality’s “atextual
balancing analysis,” Justice Thomas concluded that the text of the Sixth Amendment and the
common law of criminal forfeiture prohibited the restraint of Luis’ untainted assets, thereby
obviating the necessity of any other inquiry. Id. at 1101.



                                              11
the United States upon the commission of the act giving rise to forfeiture under this

section.”); accord Caplin & Drysdale, 491 U.S. at 627–28. Conversely, title to substitute

property vests in the Government upon order by the district court after conviction, at the

latest. See, e.g., Luis, 136 S. Ct. at 1101 (Thomas, J., concurring in the judgment) (“A

criminal defendant’s untainted assets are protected from Government interference before

trial and judgment.” (emphasis added)); United States v. Chamberlain, No. 16-4313, __

F.3d __, 2017 W.L. 3568493, at *6 (4th Cir. Aug. 18, 2017) (en banc) (confirming “that a

forfeiture order covering substitute property may issue only upon a showing, after

conviction, that directly forfeitable assets have been rendered unavailable”). 13 Thus, title

to Marshall’s substitute property—the credit union account funds—had vested in the

Government by the issuance of the district court’s forfeiture order following his

conviction. Consequently, Marshall does not own the property he seeks to use to pay

appellate counsel. Title to that asset vested in the Government as Marshall’s title was

divested by virtue of the statutory forfeiture order. Marshall is thus left only with an

argument that his right to appellate counsel of choice—his only interest in the property at

issue—somehow outweighs the Government’s interest in the credit union funds he no

longer owns.


        13
           In United States v. McHan, 345 F.3d 262, 271–72 (4th Cir. 2003), we “construe[d] the
[forfeiture] statute liberally” to hold that title to substitute property, like tainted property, vests in
the Government when the crimes leading to the forfeiture are committed, despite § 853’s silence
on when the Government’s interest in § 853(p) substitute property vests. We later overturned
our precedent—on which McHan partially relied—regarding a similarly liberal construction of a
different provision of the forfeiture statute in Chamberlain, but we need not address whether that
holding has any effect on our decision in McHan at this time because the overturned precedent
dealt only with pretrial, preconviction forfeiture.


                                                   12
       The Supreme Court, however, has implicitly, if not directly, held that the

Government’s interest in substitute property postconviction overrides any Sixth

Amendment right of a defendant to those funds. Caplin & Drysdale, 491 U.S. at 631

(holding that the “strong governmental interest . . . overrides any Sixth Amendment

interest” in that case because “[o]therwise, there would be an interference with a

defendant’s Sixth Amendment rights whenever the Government freezes or takes some

property in a defendant’s possession before, during, or after a criminal trial” (emphasis

added)). The Court rejected the contention that a defendant could claim “a share of the

forfeited assets postconviction [because that] would suggest that the Government could

never impose a burden on assets within a defendant’s control that could be used to pay a

lawyer.” Id. It would be illogical to hold that a defendant is entitled to use assets that he

no longer owns to hire counsel. See id. at 628 (“But given the Government’s title to [the

defendant’s] assets upon conviction, to hold that the Sixth Amendment creates some right

in [the defendant] to alienate such assets, or creates a right on [the attorney’s] part to

receive these assets, would be peculiar. . . . There is no constitutional principle that gives

one person the right to give another’s property to a third party, even where the person

seeking to complete the exchange wishes to do so in order to exercise a constitutionally

protected right.”); id. at 626 (“Whatever the full extent of the Sixth Amendment’s

protection of one’s right to retain counsel of his choosing, that protection does not go

beyond the individual’s right to spend his own money to obtain the advice and assistance

of counsel.” (emphasis added)).



                                             13
       With Marshall’s side of the scale bare, the Government’s mere ownership of the

forfeited credit union funds tips the balance in its favor. The Government, moreover, has

additional interests in the forfeited property, as its legitimate interest in that property

“extends to recovering all forfeitable assets” and in making any victims whole through

restitution. Id. at 629. In addition, the Supreme Court has recognized that the common

law provided for forfeiture of “only those goods and chattels that a man has at the time of

conviction.” Luis, 136 S. Ct. at 1094 (quoting 4 William Blackstone, Commentaries *388

(1765)); accord id. at 1099 (Thomas, J., concurring in the judgment) (agreeing with the

plurality that, “for in personam criminal forfeitures like that at issue here, any

interference with a defendant’s property traditionally required a conviction” and

elaborating that “[f]orfeiture was a part, or at least a consequence, of the judgment of

conviction”).

       When all is said and done, Caplin & Drysdale and Luis confirm that Marshall

simply has no property interest or title in the credit union funds which he wishes to use to

pay appellate counsel. Marshall has no constitutional entitlement to use substitute assets

postconviction to hire his counsel of choice. He may not use the Government’s property

to “pay for his preferred representational choice,” id. at 1089 (plurality opinion), and he

is not entitled to “representation by an attorney he cannot afford,” Wheat v. United States,

486 U.S. 153, 159 (1988). The Constitution requires only that Marshall be represented

by counsel upon his first appeal of right, and the Court will appoint counsel if the

forfeiture renders him indigent or he cannot secure pro bono counsel. See Douglas, 372

U.S. at 355–56.

                                            14
                                             B.

                                             1.

       Federal Rule of Criminal Procedure 32.2 governs the criminal forfeiture process.

The rule mandates that “[a] court must not enter a judgment of forfeiture in a criminal

proceeding unless the indictment or information contains notice to the defendant that the

government will seek the forfeiture of property as part of any sentence in accordance with

the applicable statute.” Fed. R. Crim. P. 32.2(a). During the forfeiture phase of the trial,

“[a]s soon as practical after a verdict or finding of guilty, . . . on any count in an

indictment or information regarding which criminal forfeiture is sought, the court must

determine what property is subject to forfeiture under the applicable statute.” Fed. R.

Crim. P. 32.2(b)(1)(A). “If the court finds that property is subject to forfeiture, it must

promptly enter a preliminary order of forfeiture setting forth the amount of any money

judgment, directing the forfeiture of specific property, and directing the forfeiture of any

substitute property if the government has met the statutory criteria.” Fed. R. Crim. P.

32.2(b)(2)(A). Finally, the rule addresses substitute property in particular:

       (e) Subsequently Located Property; Substitute Property.
          (1) In General. On the government’s motion, the court may at any time
          enter an order of forfeiture or amend an existing order of forfeiture to
          include property that:
              (A) is subject to forfeiture under an existing order of forfeiture but
              was located and identified after that order was entered; or
              (B) is substitute property that qualifies for forfeiture under an
              applicable statute.
          (2) Procedure. If the government shows that the property is subject to
          forfeiture under Rule 32.2(e)(1), the court must:


                                             15
              (A) enter an order forfeiting that property, or amend an existing
              preliminary or final order to include it; and
              (B) if a third party files a petition claiming an interest in the
              property, conduct an ancillary proceeding under Rule 32.2(c).
           (3) Jury Trial Limited. There is no right to a jury trial under Rule
           32.2(e).

Fed. R. Crim. P. 32.2(e).

                                               2.

       In this limited proceeding, Marshall objects only to the late filing of the

Government’s motion to forfeit his substitute assets. See, e.g., Opening Br. 21 (“The

prosecution’s failure to follow forfeiture law should preclude forfeiture of these innocent

funds.”); id. (“Only after sentencing and forfeiture had been decided when Mr. Marshall

asked for these funds, which had been restrained as possible substitute assets on 1

October 2015 but never sought, did the prosecution make its first motion to forfeit these

funds. That late move may not deprive him of his constitutional rights.”). The rule,

however, clearly states that, “[o]n the government’s motion, the court may at any time

enter an order of forfeiture or amend an existing order of forfeiture to include property

that . . . is substitute property that qualifies for forfeiture under an applicable statute.”

Fed. R. Crim. P. 32.2(e)(1)(B) (emphasis added).

       Marshall relies on the rule’s requirement that, “[a]s soon as practical after a verdict

or finding of guilty, . . . on any count in an indictment or information regarding which

criminal forfeiture is sought, the court must determine what property is subject to

forfeiture under the applicable statute.” Fed. R. Crim. P. 32.2(b)(1)(A). He also argues

that the district court violated the rule’s instruction that, “[i]f the court finds that property

                                               16
is subject to forfeiture, it must promptly enter a preliminary order of forfeiture setting

forth the amount of any money judgment, directing the forfeiture of specific property,

and directing the forfeiture of any substitute property if the government has met the

statutory criteria.”   Fed. R. Crim. P. 32.2(b)(2)(A).      The court, however, could not

determine whether the substitute assets were forfeitable until the Government filed its

motion, and Rule 32.2(e) does not require the Government to make its motion at any

particular time.

       In any event, a violation of Rule 32.2 does not automatically require this Court to

vacate the forfeiture order. In United States v. Martin, 662 F.3d 301, 308 (4th Cir. 2011),

the Court held that the timing requirements in Rule 32.2 were “time-related

directive[s].” 14 “A time-related directive keeps a process moving by creating a deadline

that is legally enforceable but does not deprive a judge or other public official of the

power to take the action to which the deadline applies if the deadline is missed.” Id.

Furthermore, “missing [a] deadline set in Rule 32.2 does not deprive a district court of

jurisdiction to enter orders of criminal forfeiture so long as the sentencing court makes

clear prior to sentencing that it plans to order forfeiture.” Id. at 307. As in Martin,

Marshall was “fully aware of both the pending forfeiture itself and . . . the exact amount,”

as the Government provided notice in its Bill of Particulars that it intended to obtain the

funds in his credit union account through forfeiture as early as November 5, 2015, two


       14
          Martin involved an older form of Rule 32.2, but Martin’s reasoning applies as well to
the current form of the rule. See United States v. Chittenden, 848 F.3d 188, 202–03 (4th Cir.
2017) (applying Martin to the current version of Rule 32.2).


                                              17
and a half months before trial. Id. at 309. 15 Therefore, Rule 32.2 is not a basis upon

which to grant Marshall’s motion.



                                               III.

       For these reasons, Marshall’s motion to use his forfeited funds to hire appellate

counsel of his choice is

                                                                                        DENIED.




       15
           Marshall points the Court to United States v. Shakur, 691 F.3d 979, 988–89 (8th Cir.
2012), which held, inter alia, that a violation of the Rule 32.2 timeliness requirements requires a
court to deny the Government’s motion to order forfeiture. Shakur, however, did not address the
forfeiture of substitute assets. Besides being distinguishable from this case, Shakur is not
controlling, unlike Martin, so this argument is unpersuasive. Marshall also relies on an
unpublished case from this Circuit, United States v. Jenkins, 677 F. App’x 845 (4th Cir. 2017).
In Jenkins, the Court held that the district court’s failure to abide by the Rule 32.2 procedures
constituted plain error. Id. at 848. The Court also cited to Shakur but did not address Martin.
Id. Although the Court found that the district court “failed to enter a preliminary order of
forfeiture prior to Jenkins’ sentencing hearing,” it focused on the fact that “the superseding
indictment did not contain a forfeiture allegation.” Id. This case is therefore distinguishable
because here the Government included forfeiture allegations in both of its superseding
indictments and its Bill of Particulars. And Jenkins did not address substitute assets. In any
event, as an unpublished case, Jenkins is not binding.


                                                18